      Case 2:18-mj-00152-EFB Document 218 Filed 11/18/19 Page 1 of 4


 1   HEATHER E. WILLIAMS, State Bar #122664
     Federal Defender
 2   BENJAMIN D. GALLOWAY, #214897
     Chief Assistant Federal Defender
 3   RACHELLE BARBOUR, #185395
     Assistant Federal Defender
 4   OFFICE OF THE FEDERAL DEFENDER
     801 I Street, 3rd Floor
 5   Sacramento, CA 95814
     Tel: 916-498-5700/Fax 916-498-5710
 6   rachelle.barbour@fd.org
 7   Attorneys for Defendant
     OMAR ABDULSATTAR AMEEN
 8
 9                                 UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA
11
                                                            Case No. 2:18-mj-152 EFB
12
                                                            DEFENDANT'S MEMORANDUM RE:
13   IN THE MATTER OF THE                                   IN CAMERA SUBMISSION OF
     EXTRADITION OF OMAR                                    EXHIBITS 118, 119, 120, 121;
14   ABDULSATTAR AMEEN TO THE                               DECLARATION OF
     REPUBLIC OF IRAQ,                                      RACHELLE BARBOUR
15   ______________________________/
                                                            Judge: Hon. Edmund F. Brennan
16
17          Exhibits 118, 119, 120, and 121 were provided to the Defense under the Protective Order
18   at Document 12. Exhibits filed by the Defense in connection with this Extradition Hearing may
19   only be sealed by written order of the Court upon a moving party’s “demonstration of
20   compelling reasons.” (Doc. 214, p. 1.) As set forth in its prior filings, the Defense agrees with
21   the Court’s ruling that no compelling reasons exist for sealing many of the Exhibits it has
22   provided to the Court. It has in the past requested sealing only in an excess of caution because of
23   the extremely broad protective order in this case.
24          The Defense recognizes that the Government may believe that “compelling reasons” exist
25   to seal various Defense exhibits (including Exhibits 118, 119, 120, and 121) and accordingly
26   provides these exhibits to the Court and Government in camera to allow the Government an
27   opportunity to request sealing if it believes that it can meet the standard.
28



                                                       1
         Case 2:18-mj-00152-EFB Document 218 Filed 11/18/19 Page 2 of 4


 1            Accordingly, the Defense requests that the Government address any of the Defense
 2   exhibits that it believes must be filed under seal, so that the remainder may be refiled in the open
 3   record as required by the Court’s Order at Document 214. 1
 4            The Court has scheduled a status conference to address this matter with the parties.
 5   (Docket 215.) The Defense will refrain from refiling its previous “under seal” exhibits until the
 6   Government has an opportunity to consider the issue and request sealing orders for any Defense
 7   exhibits that it believes meet the standard.
 8
 9   Dated: November 18, 2019                                         Respectfully submitted,
10                                                                    HEATHER E. WILLIAMS
                                                                      Federal Defender
11
                                                                      /s/ Benjamin D. Galloway
12                                                                    BENJAMIN D. GALLOWAY
                                                                      Chief Assistant Federal Defender
13
14                                                                    /s/ Rachelle Barbour
                                                                      RACHELLE BARBOUR
15                                                                    Assistant Federal Defender
                                                                      Attorneys for Defendant
16                                                                    OMAR ABDULSATTAR AMEEN
17
18
19
20
21
22
23
24
25
26
27
28
     1
              The Defense is filing an updated exhibit list noting the current status of various exhibits with respect to this
     issue.
                                                                2
      Case 2:18-mj-00152-EFB Document 218 Filed 11/18/19 Page 3 of 4


 1
                              DECLARATION OF RACHELLE BARBOUR
 2
 3
     I, RACHELLE BARBOUR, hereby declare as follows:
 4
            l.      I am an Assistant Federal Defender at the Office of the Federal Defender, and
 5
     have been appointed to represent Omar Ameen.
 6
            2.      There is a Protective Order in this case (Document 12) that limits the Defense’s
 7
     ability to file documents received from the Government in the court record. The Court has ruled
 8
     that the Protective Order does not require sealing of all the documents the Defense has received
 9
     pursuant to the Protective Order. (Doc. 136, p. 4, lines 19-29 [“a blanket protective order – like
10
     the one in this case – will not, standing alone, justify sealing documents”]; Doc. 214.)
11
            3.      The Defense has continued to redact its filings heavily to address Government’s
12
     concerns about the safety of particular witnesses in Iraq who it discussed in Document 12. To
13
     respect that concern, the Defense has even redacted filings that are not covered by the Protective
14
     Order and has gone beyond that Order to redact names of other potential Iraqi witnesses in an
15
     excess of caution.
16
            3.      The Defense is concurrently submitting four exhibits (Exhs. 118, 119, 120, 121)
17
     in camera to allow the Government to address any concerns it may have that would provide
18
     compelling reasons for sealing. The witnesses who gave the FBI statements in Exhibits 118
19
     through 121 are not those people discussed in Document 12. The documents were redacted by
20
     the Government regarding personal identifying information of these four witnesses.
21
            //
22
            //
23
24
25
26
27
28


                                                      3
      Case 2:18-mj-00152-EFB Document 218 Filed 11/18/19 Page 4 of 4


 1          5.      For the time being, the Defense requests that the Court accept these four exhibits
 2   in camera to give the Government time to address any concerns it may have. (Doc. 214, p. 2,
 3   line 9-10.) If the Government does not request sealing for these four exhibits (or for past
 4   Defense exhibits – Exhibits 38, 42, 42.1, 43, 43.1, 44, and 47 -- that do not meet the sealing
 5   criteria), the Defense intends to file these documents (redacted regarding personal information)
 6   in ECF after the Status Conference on this matter. (Docket 215 [setting hearing].)
 7          I declare under penalty of perjury that the foregoing is true and correct.
 8          Executed this 18th day of November, 2019, at Sacramento, California.
 9
10                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
11
12                                                 /s/ Rachelle Barbour
                                                   RACHELLE BARBOUR
13                                                 Assistant Federal Defender
                                                   Attorney for OMAR ABDULSATTAR AMEEN
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      4
